DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendments, filed 7/11/2022, have been entered. Claims 1, 3-7, and 21 are pending with claims 8-20 being previously cancelled (Preliminary Amendment filed 10/7/21), claim 2 being currently cancelled, and claim 21 (incorrectly numbered as claim 8) being currently added.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 8 has been renumbered as claim 21.
In any subsequent claim listings, applicant should identify/list claims 8-20 as being cancelled (i.e. Status Identifier - (Cancelled)) and refer to claim 21 as being “Previously presented” unless it is being amended or cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bosma et al. (US 20040149418) in view of Yeh et al. (US 20130277053).
Regarding claim 1: Bosma discloses a downhole tool for use in a gas or oil well, that the tool comprises a length of tubing 1 having at least one annular sealing means 5, 6 mounted on the outer surface thereof, and that the at least one annular sealing means is formed from a eutectic/bismuth based alloy (Fig. 1; title; abstr.; [0026]). Bosma does not explicitly disclose one or more conduits running from above the sealing means, substantially parallel the tubing, and below the sealing means. Yeh discloses one or more conduits running from above the sealing means, substantially parallel the tubing, and below the sealing means (Figs. 3B, 3C; [0140], [0141], [0155]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the annular sealing means of Bosma so as to provide multiple conduits in the annular sealing means as taught by Yeh so as to provide an alternate flowpath through the annular sealing means. 
Regarding claim 3: Bosma, as modified by Yeh, discloses that the conduits are provided as channels in the inner and/or outer circumferential surface of the annular sealing means (Yeh - Figs. 3B, 3C; [0140], [0141], [0155]). 
Regarding claim 4: Bosma, as modified by Yeh, discloses that the conduits are provided as through holes in the main body of the annular sealing means (Yeh - Figs. 3B, 3C; [0140], [0141], [0155]). 
Regarding claim 5: Bosma discloses that the at least one annular sealing means comprises multiple component parts which are combinable to form the complete annulus when mounted on the tubing (Figs. 1, 2). 
Claims 6-7 and 21 (incorrectly numbered as claim 8) are rejected under 35 U.S.C. 103 as being unpatentable over Bosma et al. (US 20040149418) and Yeh et al. (US 20130277053), as applied to claim 1 above, and further in view of Telfer (US 20120132438).
Bosma and Yeh disclose the invention substantially as claimed and as discussed above.
Regarding claims 6 and 7: Bosma and Yeh are silent regarding tool engagement and thus do not explicitly disclose tool engagement means located within the tubing or that the tool engagement means are located on the inner surface of the tubing that is proximate to the externally mounted annular sealing means. Tefler discloses tool engagement means located within the tubing or that the tool engagement means are located on the inner surface of the tubing that is proximate to the externally mounted annular sealing means (Fig. 1; [0052]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the packer of Bosma, as modified by Yeh, so as to have tool engagement means located within the tubing or that the tool engagement means are located on the inner surface of the tubing that is proximate to the externally mounted annular sealing means as taught by Tefler. As it is notoriously well-known in the art to use tools to deploy, set, or remove downhole tools, the selection of tool engaging means, from a finite availability of well-known tool engagement means known in the art, would be of routine skill and the use of such well-known structure would have been predictable with a reasonable expectation of success. 
Regarding claim 21 (incorrectly numbered as claim 8): Bosma, as modified by Yeh and Tefler, discloses tool engagement means located within the tubing and that the at least one annular sealing means comprises multiple component parts which are combinable to form the complete annulus when mounted (see above; Bosma - Figs. 1, 2; Tefler - Fig. 1; [0052]).
Response to Arguments
Applicant's arguments and amendments, filed 7/11/2022, with respect to the previous rejections of claims 1-7 have been fully considered and are at least partially persuasive. The rejections/objections which have been withdrawn are not repeated herein.
Applicant's arguments with respect to claims 1, 2-7, and 21 (incorrectly numbered as claim 8) have been considered but are moot because the arguments do not apply to any of the current reference combinations being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/19/2022